DETAILED ACTION
This Office action is in reply to correspondence filed 9 March 2021 in regard to application no. 16/668,940.  Claims 1-18 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each independent claim now includes, using the language of claim 1, a “computing server reallocating resources”.  There is no basis for this in the originally-filed application and thus it represents impermissible new matter..

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the computing server reallocating resources" in the next-to-last line, and the other limitations use similar language.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as claim 1 is directed to a method (process), claim 10 is directed to a system (machine), and the others depend from these.  The claim(s) recite(s) sending two different messages to different sets of recipients, comparing the effectiveness of one message compared to the other, generating “customer-related attribution data”, determining an “incremental new customer rate”, identifying new customers generated by the campaign, acquiring additional data, generating a linear model, making predictions based on this, and sending another message in real time based on the predictions.  Most of these limitations lie squarely within “advertising, marketing or sales activities or behaviors”, one of the enumerated “[c]ertain methods of organizing human activity”, and thus the claims recite an abstract idea.
Further, these are steps that can, but for the recitation of a generic computer (discussed below), be done with pen and paper.  A marketer can divide a small test audience into two groups mentally, can show them different advertisements, ask whether they would buy the product and thus become new customers based on the advertisements, can make predictions mentally, can generate a linear model (which need be nothing more than a line connecting two known points) with a pen and paper, and can show a third advertisement based on his mental state after performing the mental computations, and can do so immediately thereafter which reads on it being done “in real time”.  In fact, most of the process simply spells out the marketing concept of an “A/B test”, taught in undergraduate marketing courses for many decades.
This judicial exception is not integrated into a practical application because, aside from the inclusion of a generic computer and details about the data being analyzed, nothing is done beyond what was set forth above along with additional, intermediate abstract steps; this does not go beyond using a computer as a tool to implement the abstract idea.  See MPEP § 2106.05(f).  As the computer only manipulates information relating to responses to advertisements, attribution data and the like, it does not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).
It does not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.  It does not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
It does not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply iterating and reiterating “by a/the computing server” with no particularity as to how a computer performs any step is about as general a linkage as may be imagined.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim states that it is “computerized” and has a computer server perform steps; claim 10 adds a processor, memory and a database.  These elements are recited at a high degree of generality; the applicant goes so far as to positively state that the “general context of computer program instructions executed by one or more computing devices” is “not required” and that the computer, far from being anything specific, may be any number of broad categories: “traditional server/desktop/laptop; mobile device such as a smartphone or tablet; etc.” [0016] and by the use of “etc.” includes any and all computers, known and unknown.
They only perform, and nondescriptly at that, generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination - that is, a generic computer performing a sequence of abstract steps, arranged chronologically - does nothing more than when they are analyzed individually.
The other independent claim is simply a different embodiment but is similarly directed to a generic computer performing the same or a very similar process.  The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 7, 11 and 16 simply recite further manipulation of data, claims 3-6 and 12-15 are simply further descriptive of the type of information being manipulated, claims 8 and 17 simply state a purpose for a step, and claims 9 and 18 simply recite repeating steps.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Response to Arguments
Applicant's arguments filed 9 March 2021 have been fully considered but they are not persuasive.  Reallocating resources, of which the originally-filed specification is silent, is well within both the advertising behaviors abstract idea (one might decide to advertise in one magazine instead of continuing to advertise in the other) and the mental processes abstract idea (the decision could be made entirely in the human mind).  The applicant’s statement to the contrary is conclusory and unsupported, and at least for that reason unpersuasive.  The claims are not patent eligible and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694